 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the Matter of Uzi Einey, d/b/a Riv Realty. CaseAO-2478 March 1984ORDER GRANTING MOTION ANDADVISORY OPINIONCHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 24 August 1983 the Board dismissed' theEmployer's petition for an advisory opinion be-cause there was an unfair labor practice proceed-ing, Case 2-CB-9893, pending before the Boardwhich would resolve the jurisdictional issue.On 14 September 1983 the Employer filed amotion for reconsideration, with attachments, argu-ing that the unfair labor practice charge had beendismissed,2and the Board, therefore, should nowdetermine whether it would assert jurisdiction overthe Employer.As reflected in the Board's 24 August AdvisoryOpinion, the State Board certified that the Unioninvolved as the exclusive representative of "the[sole] employee" of the Employer at 839 West EndAvenue, New York City. As the unfair labor prac-tice proceeding has been dismissed, it is now ap-propriate to rule on the jurisdictional issue.The Employer's petition for an advisory opinionfiled on 4 May 1983 reflects that the Employerowns, operates, manages, and controls an apart-ment building located at 675 West End Avenue,' 267 NLRB 325.a On 11 May 1983 the Employer filed with the Board a copy of anunfair labor practice charge, Case 2-CB-9893, that it had filed against theUnion on 9 May 1983. Thereafter, on 27 June 1983, the Board's RegionalDirector dismissed Case 2-CB-9893 on the ground that no further pro-ceedings on the charge were warranted. At the time the Board issued itsAdvisory Opinion it was not apprised that the charge had been dismissed.New York City, which generates in excess of$500,000 per year in rental income. The Employerfurther alleges that the business venture involved inthe instant proceeding grosses in excess of $200,000per year, and that it has partnership interests inother buildings in the New York City area, whichthe combined income exceeds $2,500,000 per year.Upon information and belief, the Employer's com-merce data is denied by the Union, and the StateBoard has made no findings with respect thereto.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board having considered the matter,IT IS ORDERED that the Employer's motion forreconsideration be granted. It is the Board's adviso-ry opinion that, as it appears the gross rental reve-nues derived from the two apartment buildings in-volved exceed the $500,000 standard established bythe Board for residential apartments, assuming thePetitioner is, with respect to these two buildings, asingle employer, and assuming further that the Em-ployer's out-of-state purchases are more than deminimis, satisfying the Board's statutory jurisdic-tion, it would effectuate the policies of the Act toassert jurisdiction.3Accordingly, the parties are advised, under Sec-tion 102.103 of the Board's Rules and Regulations,that, based on the allegations and assumptionsherein, the Board would assert jurisdiction over theoperations of the Employer with respect to labordisputes cognizable under Sections 8, 9, and 10 ofthe Act.4s Parkview Gardens, 166 NLRB 697 (1967).The Board's advisory opinion proceedings "are designed primarily todetermine questions of jurisdiction by application of the Board's discre-tionary standards to the 'commerce' operations of an employer." WalkerButler, P.J., Superior Court, Cook County, 138 NLRB 221 (1962).269 NLRB No. 19118